Citation Nr: 0602753	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  89-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, and if so, entitlement to service 
connection for the same.

2.  Entitlement to service connection for cardiovascular 
disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to August 
1943, and from September 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which declined to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disability and denied entitlement to 
service connection for a heart disability.  The procedural 
history being quite complicated, the Board highlights that in 
its December 2002 decision, it found that the veteran had in 
fact submitted timely appeals for both claims.  At that time, 
they were remanded for further development.  Such was 
undertaken by the RO, and the claims were returned to the 
Board.  In February 2004, additional remand was necessary.  
The Appeals Management Center (AMC) completed the requested 
actions and then issued a supplemental statement of the case 
in November 2005.

In January 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).

With respect to the veteran's claim for service connection 
for a psychiatric disability, a review of the record reveals 
that it was originally denied by an April 1973 rating 
decision.  The RO has dealt with the claim on the merits in 
recent rating decisions, without technically reopening the 
claim.  Nevertheless, regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The Board notes that an informal claim for special monthly 
compensation for aid and attendance was received on behalf of 
the veteran in August 2004.  There is an April 2005 
examination for the purpose of determining the need for 
regular aid and attendance of record; however, no decision 
has been rendered as of yet.  The claim is therefore referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  In April 1973, the RO denied a claim for service 
connection for an anxiety and depressive disorder.  The 
veteran did not appeal this decision.

2.  The last final (unappealed) disallowance of the veteran's 
claim was by Board decision in July 1986.

3.  Evidence presented since the July 1986 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's psychiatric disorder manifested many years 
after service, and the preponderance of the evidence is 
against a finding that it is medically related to his service 
or to his service-connected disability of colon cancer.

5.  The veteran's cardiovascular disease first manifested 
many years after service, and the preponderance of the 
evidence is against a finding that it is medically related to 
his service or to his service-connected disability of colon 
cancer.


CONCLUSIONS OF LAW

1.  The July 1986 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1100 
(2005).

2.  Evidence added to the record since the July 1986 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).

3.  A psychiatric disorder, to include anxiety, depression, 
or bipolar disorder, was not incurred or aggravated in the 
veteran's active duty service, nor is it proximately due to, 
or the result of, his service-connected colon cancer.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

4.  The veteran's cardiovascular disease was not incurred or 
aggravated in his active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  The veteran's cardiovascular disease is not proximately 
due to, or the result of, his service-connected colon cancer.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
attempt to reopen a previously denied claim of service 
connection for a mental disability and an original claim for 
service connection for a heart disability.  In this context, 
the Board notes that a substantially complete application was 
received in April 1994 and adjudicated in March 1995, prior 
to the enactment of the VCAA.  However, during the long 
course of the appeal, in February 2004, the AMC provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  

In June 2004, this notice was reissued the veteran, and 
included additionally the information and evidence required 
to constitute new and material evidence.  In November 2005, 
the AMC readjudicated the claims based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the two notices comport 
with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  The veteran's 
service medical records are associated with the claims file.  
All identified and available, private and VA treatment 
records have been secured.  The veteran has been physically 
examined by VA in conjunction with his claims. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

New & Material Evidence

The veteran seeks service connection for a psychiatric 
disorder, which has been described variously as anxiety 
disorder, depressive disorder, and bipolar disorder.  By 
rating decision dated in April 1973, service connection was 
denied for "anxiety state with psychophysiological 
gastrointestinal reaction and depressive disorder," on the 
basis that the only treatment in service had been for 
"immaturity," which was a constitutional or developmental 
abnormality and not a disability under the law.  The evidence 
of record at the time consisted of the veteran's service 
medical records, private physician's statements showing 
current treatment, and VA inpatient records for treatment of 
an ulcer deemed to be a psychophysiological reaction.  The 
veteran did not appeal the decision.

In April 1977, the veteran attempted to reopen his claim for 
"nerves and stomach" by submitting a letter to his 
Congressman detailing his physical and mental well-being.  
This was forwarded to the RO and treated as an informal claim 
to reopen.  By letter dated in June 1977, the RO notified the 
veteran of the need for new and material evidence to reopen a 
previously denied claim and that no further action would be 
taken unless such was submitted.  The veteran did not submit 
additional evidence.

The veteran again attempted to reopen the claim in January 
1983 by maintaining that the nervous stomach problem was due 
to problems associated with his exposure to ionizing 
radiation.  Additional records at that time included reports 
from VA inpatient psychiatric treatment, as well as private 
treatment records.  The RO considered this claim on the 
merits in its March 1985 decision, and denied service 
connection for a nervous disorder as secondary to radiation 
exposure.  The veteran appealed this decision.  The Board 
upheld the RO's denial by decision dated in July 1986.  

At this point, the Board notes that a later Board decision in 
April 1997 vacated the 1986 Board decision; however, it did 
so only in so far as the earlier decision determined that 
service connection was not warranted for colon cancer as a 
result of radiation exposure.  The veteran did not appeal the 
Board's July 1986 decision denying service connection for a 
nervous disorder.

The veteran most recently attempted to reopen the claim for a 
psychiatric disorder in April 1994, contending that it was 
secondary to his colon cancer.  At the time, service 
connection was not in effect for colon cancer, or any other 
disability.   By then, he had submitted an April 1989 
physician's statement that refers to a connection between his 
depression and his multiple physical disabilities at the 
time, as well as further current treatment reports.  The RO 
denied the claim on the merits in March 1995, based on a lack 
of evidence linking the veteran's psychiatric disorder to a 
service-connected disability.   The veteran filed a timely 
appeal, as determined by the Board in its December 2002 
decision. 

During the long course of the appeal, additional medical 
evidence has been added to the claims file.  Of particular 
note, the veteran underwent a comprehensive VA medical 
examination in July 2003.

Applicable law provides that a decision which is unappealed 
becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1100, 20.1103.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 provides that "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

The definition of new and material evidence was amended 
during the course of the appeal.  See 38 C.F.R. § 3.156(a) 
(2002).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Because this claim was received 
before that date, in April 1994, the law in effect when the 
claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  See Justus v. Principi, 3 
Vet. App. 510, 512 (1992).

The Board notes that the July 2003 VA examination is the 
first examination of record in which a medical professional 
specifically examined the veteran's service medical records 
and his extensive post-service treatment records, and 
rendered an informed opinion as to a relationship with his 
service.  It is, therefore, new.  The Board finds that it is 
also material, in that bears directly and substantially upon 
the specific matter under consideration, that is, whether a 
relationship exists between the veteran's current disability 
and his service.  As such, it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

New and material evidence having been submitted, the 
veteran's claim to reopen is granted.  

The Board notes that although the AOJ has declined to 
officially reopen the veteran's claim based on a lack of new 
and material evidence, it has weighed the merits of the 
claim, to include the nexus opinions of record, in the 
September 2003 statement of the case and subsequent 
supplemental statement of the case in November 2005.  
Therefore, there is no prejudice to the veteran for the Board 
to render a decision here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
Service Connection

The veteran has two claims of entitlement to service 
connection on appeal.  The Board notes that service 
connection may be established for disability resulting from 
injury or disease incurred in service or for a preexisting 
injury or disease that was aggravated by service.  38 
U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Additionally, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Psychiatric Disorder

The veteran's psychiatric disorder has been variously 
diagnosed over the last thirty years, to include anxiety and 
depressive reactions.  Currently, his diagnoses are major 
depressive disorder and bipolar disorder.  He has posited 
several theories throughout the course of this appeal as to 
how his psychiatric disorder is related to his service.  In 
particular, he has maintained that being stationed in 
Nagasaki shortly after the atomic bomb was dropped adversely 
affected his nerves and gave him great stomach distress.  He 
has further contended that his exposure to ionizing radiation 
caused many physical disorders, to include his service-
connected colon cancer, and the resultant deterioration in 
his health has in turn caused him chronic anxiety. 

Service medical records for the veteran's first period of 
service reveal that he enlisted at the age of 16 (by changing 
his birth date by one year), and successfully passed 
psychiatric examination at the induction station in June 
1943.  In August 1943, however, he was discharged "by reason 
of unsuitability for the service, due to immaturity."

The veteran reenlisted in March 1944, again successfully 
passing psychiatric examination at induction.  He entered 
active duty in September of that year.  Apart from dental and 
immunization records, the only other service medical record 
is his August 1946 separation examination, at which time he 
was noted to have no abnormalities of the psyche. 

The earliest post-service treatment of record is a 
physician's statement reporting the veteran's sporadic 
treatment from December 1967 to March 1973.  The veteran had 
presented with complaints of nausea, inability to sleep, and 
family problems, aggravated by alcohol abuse.  He related 
that if his stomach trouble did not subside, he would not be 
able to return to work.  The diagnosis was of "acute and 
chronic anxiety state with psychophysiological 
gastrointestinal reaction and chronic depressive reaction." 

VA mental status examination in September 1974 confirmed a 
psychophysicological gastrointestinal reaction.  It is noted 
that upon examination, the veteran referred only to his 
physical symptoms as the source of his concern, and related 
no incidents in service as productive of nervousness or 
anxiety. 

Subsequent private and VA treatment records, both on 
outpatient and inpatient bases, are of record and document 
treatment from January 1977 to December 1994, and then again 
in July 2003 and October 2005.  The Board has reviewed these 
records carefully and finds two medical opinions referable to 
the etiology of the veteran's various psychiatric complaints.  

First, there is an April 1989 statement by a physician who 
states that he treated the veteran on December 12, 1988 for 
"depressive reaction secondary to his multiple 
disabilities."  Nothing further is stated by way of history 
or actual treatment.  Records of treatment from this 
particular physician are unavailable.  However, the available 
records in the file that are concurrent with this December 
1988 time period demonstrate that the veteran's treatment 
revolved around his many respiratory, cardiovascular, and 
gastrointestinal complaints.  The Board notes that his 
surgery to remove a cancerous tumor in his colon was four 
years prior to the treatment to which the physician is 
referring, and according to the records seems to have had no 
lasting residuals.

The second opinion is in the context of the July 2003 VA 
examination, which found no connection to service.  
Particularly, the examiner reviewed the case file in its 
entirety, explicitly referring to the veteran's experience in 
service in Japan, the details of his personal family history, 
and the treatment he has received since service for various 
disorders.  After examining the veteran and confirming 
diagnoses of major depressive disorder and bipolar disorder, 
the examiner opined that his mental state was not due to any 
incident during his service.  He reported that the veteran 
himself specifically referred to the 1967 accidental death of 
his first son, the suicide of his second son in the late 
1970's, and the suicide of a grandson in the mid to late 
1990's as being the roots of his problems.  The examiner 
further pointed out that the veteran specifically denied 
being depressed due to his service-connected colon cancer or 
any other physical health condition.  

The Board notes that in assessing medical evidence, whether a 
physician provides a basis for his medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Swann v. Brown, 5 Vet. App. 229, 232 (1993).

In this case, the Board affords the July 2003 opinion more 
weight than the April 1989 opinion.  The examiner in 2003 had 
full access to the veteran's service medical records and 
post-service treatment records when he conducted an exam of 
the veteran and specifically stated that he reviewed the 
entire file.  Such a review is evident in the detailed 
medical history portion of the examination.  He rendered an 
opinion based on those reviews and the veteran's own 
statements during the course of the examination.  The 1989 
opinion, however, merely stated that the veteran's depression 
was "due to his multiple physical disabilities."  This 
vague notion does not serve to link the veteran's psychiatric 
disabilities to his service, or to his now service-connected 
disability of status post colon cancer.  It is limited in 
scope, in that it appears to refer to non service-connected 
disorders, and lacks sufficient detail to warrant further 
consideration.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's service caused his 
current psychiatric disability, that notably was first 
diagnosed some 20 years after separation.  Nor is there any 
evidence that the veteran's psychiatric disorders are 
proximately due to, or the result of, his service-connected 
colon cancer.  The medical evidence of record, in particular, 
finds against such a conclusion.  

The Board also has considered the veteran's own assertions 
that his disorders were caused by his service; however, such 
assertions are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology competent. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection for a psychiatric disability is not 
warranted.

Cardiovascular Disease

The veteran contends that his current coronary artery disease 
and hypertension were caused by stress related to his 
service, or alternatively were the result of his treatment 
for his service-connected colon cancer.

The veteran's service medical records are negative for any 
complaint, treatment, or diagnosis of a heart-related 
disorder.  His cardiovascular system was evaluated as normal 
on his August 1946 separation examination.  

The first documented instance of treatment for heart trouble 
is referred to in correspondence by a private doctor, who 
related the veteran's history as being admitted to the 
hospital for complaining of chest pains in January 1977.  
When discharged, there were no pathological findings 
referable to the heart.  Records reveal that the veteran was 
hospitalized in March 1983, for complaints of "heart, lung, 
and stomach problems."  Examination revealed regular heart 
rhythm with multiple ectopics.  Repeat electrocardiograms 
showed only rare premature ventricular contractions, varying 
with the veteran's emotional state.  A diagnosis of 
atherosclerotic heart disease was noted.

The balance of the records are from both private and VA 
sources, and date from August 1985 to December 1994, and also 
in July 2003 and October 2005.  They document, in relevant 
part, treatment for angina, hypertension, and coronary artery 
disease.  Only one opinion has been rendered as to the 
etiology of the veteran's heart disorders.  It was offered in 
the context of a July 2003 VA examination.  

The examiner chronicled, in detail, the veteran's complete 
medical history.  Specific attention was paid to the 
veteran's treatment for colon cancer, and whether any 
residual effects included heart distress.  On examination, 
there was some decrease in heart tones, but no murmurs or 
gallops were noted.  Based on the review of the review of the 
records, he noted diagnoses of premature ventricular 
contractions, frequent atrial ectopy, atrial fibrillations, 
tachybrady syndrome, hypertension, and coronary artery 
disease.  

The examiner fully discussed his opinion as to etiology of 
these disorders, noting that the veteran's initial symptoms 
in 1983 were related to an irregular heartbeat while subject 
to significant anxiety.  The veteran's significant alcohol 
and psychotropic medication intake in the 1970s were also 
noted as likely causes of such irregularity.  He further 
stated that, based on his review, there was no evidence of an 
incident of service that could have caused or contributed to 
any cardiac disease.

Particular to the 1985 colon surgery, the examiner found no 
evidence of any adverse heart involvement.  No clinical 
deterioration in cardiac status had been noted in the 
extensive treatment records written at the time of the 
surgery or in the postoperative period.  Nor had there been 
any indication in the records since the surgery that the 
veteran's colon cancer had any aggravating effect on his 
heart disease or hypertension.  The examiner concluded that 
the veteran's heart disorders were not related to the colon 
cancer itself or to any residuals thereof, and were not in 
any way aggravated by the same.  

Given the thoroughness of this opinion, its basis in the 
record, and the absence of any evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).   The Board finds that 
there is no evidence of an in-service incident involving the 
veteran's cardiovascular system that can be medically related 
to his current heart disorders.  Furthermore, there is no 
evidence that his coronary artery disease, his hypertension, 
or any other heart disorder is proximately due to, or the 
result of, his service-connected colon cancer.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for direct service connection; therefore, the 
benefit of the doubt provision does not apply.

In addition to the law as outlined above, the nexus 
requirement for service connection also may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within one year of separation from service.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Cardiovascular disease and hypertension 
are chronic diseases subject to presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In this case, the veteran separated from service in August 
1946.  His first documented diagnoses of coronary artery 
disease and hypertension were rendered in March 1983, nearly 
forty years after separation.  There were no objective 
clinical observations between the veteran's separation and 
his 1983 diagnoses that were indicative of a heart disorder.  
Accordingly, without manifestations within the first year 
after separation, the presumption does not apply.



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for cardiovascular disease 
is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


